In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00424-CV

SHIRLAINE WEST PROPERTIES                  §   On Appeal from the 96th District Court
LIMITED AND NATHAN K. GRIFFIN,
ON BEHALF OF THE ESTATE OF
LORRAINE E. WEST AND ON BEHALF
OF THE ESTATE OF SHIRLEY A. WEST,          §   of Tarrant County (096-289847-17)
Appellants


V.                                         §   November 18, 2021


JAMESTOWN RESOURCES, L.L.C. AND
TOTAL E&P USA, INC., Appellees             §   Memorandum Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Appellants Shirlaine West Properties Limited and

Nathan K. Griffin, on behalf of the Estate of Lorraine E. West and on behalf of the

Estate of Shirley A. West shall pay all of the costs of this appeal, for which let

execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Mike Wallach___________________
                                       Justice Mike Wallach